Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 20, 2020                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161716(61)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  RENEE SWAIN,                                                                                         Richard H. Bernstein
           Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                    SC: 161716                         Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 COA: 346850
                                                                    Oakland CC: 2017-158765-CZ
  MICHAEL MORSE,
           Defendant-Appellant,
  and
  MARK ZARKIN and STEVEN LELLIS
  ON THE GREEN, LLC,
             Defendants-Appellees.
  _________________________________________/

          On order of the Chief Justice, the motion of defendants-appellees to extend the time
  for filing their answer to the application for leave to appeal is GRANTED. The answer
  submitted on October 29, 2020, is accepted as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 20, 2020

                                                                               Clerk